— In a proceeding to confirm an arbitrator’s award on a claim under the no-fault law (Insurance Law, § 670 et seq.), the Unionamerica Reinsurance Company appeals from a judgment of the Supreme Court, Queens County, dated December 18, 1978, which, inter alia, granted the petition. Judgment affirmed, with costs. Special Term correctly confirmed the arbitrator’s award for the reasons stated by Mr. Justice Calabretta. Furthermore, the judgment properly provided that interest on the award continue to accrue at the rate of 2% per month "pursuant to statute”, rather than at the legal rate of 6% per annum specified in CPLR 5004. CPLR 5004 expressly provides for the application of interest rates other than the legal rate of 6% per annum "where otherwise provided by statute.” In the instant case, the interest rate of 2% per month applied by Special Term is prescribed by subdivision 1 of section 675 of the Insurance Law (see, also, 11 NYCRR 65.6 [g] [1]). Mollen, P. J., Damiani, O’Connor and Rabin, JJ., concur.